


110 HRES 845 EH: Recognizing the 60th anniversary of

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		2d Session
		H. RES. 845
		In the House of Representatives, U.
		  S.,
		
			March 4, 2008
		
		RESOLUTION
		Recognizing the 60th anniversary of
		  Everglades National Park.
	
	
		Whereas Everglades National Park celebrated its 60th
			 anniversary on December 6, 2007;
		Whereas when President Harry S. Truman dedicated
			 Everglades National Park on December 6, 1947, he stated: Here is land,
			 tranquil in its quiet beauty, serving not as the source of water, but as the
			 last receiver of it. To its natural abundance we owe the spectacular plant and
			 animal life that distinguishes this place from all others in our
			 country;
		Whereas Marjory Stoneman Douglas gave the Everglades the
			 name River of Grass stating, There are no other
			 Everglades in the world;
		Whereas Everglades National Park has been designated an
			 International Biosphere Reserve, a World Heritage Site, and a Wetland of
			 International Importance, in recognition of its significance to all the people
			 of the world;
		Whereas the Everglades ecosystem encompasses 3,000,000
			 acres of wetlands and is the largest subtropical wilderness in the United
			 States featuring slow-moving freshwater that flows south from Lake Okeechobee
			 through sawgrass and tree islands to the mangroves and seagrasses of Florida
			 Bay;
		Whereas Everglades National Park is home to rare and
			 endangered species, such as the American crocodile, the Florida panther, and
			 the West Indian manatee, and more than 350 species of birds, including the
			 Great Egret, Wood Stork, Swallow-tailed Kite, and Roseate Spoonbill;
		Whereas the Central and South Florida region is an
			 international center for business, agriculture, and tourism, with a rapidly
			 growing population of varied ethnic, economic, and social values, all of which
			 are dependent on a sustainable framework for the water resources of the region
			 to restore the Everglades ecosystem, provide adequate freshwater supplies, and
			 promote a healthy and sustainable economy and overall quality of life;
		Whereas Everglades National Park is an essential component
			 of a larger ecosystem restoration effort, the Comprehensive Everglades
			 Restoration Plan, which has been described as the world’s largest ecosystem
			 restoration project; and
		Whereas this restoration effort must succeed in order to
			 restore the natural Everglades ecosystem and ensure that the treasures of
			 Everglades National Park can be passed on to our children and grandchildren:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 60th anniversary of Everglades National Park; and
			(2)dedicates itself
			 to the success of the Comprehensive Everglades Restoration Plan.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
